Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 20, 2022

                                      No. 04-21-00420-CV

                                        Juliann CASTRO,
                                             Appellant

                                                 v.

       SCHLUMBERGER TECHNOLOGY CORPORATION and Christopher Jones,
                            Appellees

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 19-03-25646-CV
                      The Honorable Daniel J. Kindred, Judge Presiding

                                         ORDER
       After this court granted Appellant’s first motion for extension of time to file the brief, we
set Appellant’s brief due on April 25, 2022. After the once-extended due date, Appellant filed a
second motion for an extension of time to file the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on May 13, 2022. See TEX.
R. APP. P. 38.6(d).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court